Title: From Louisa Catherine Johnson Adams to George Washington Adams, 10 April 1826
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					Dear George
					April 10, 1826
				
				I enclose you some lines I wrote if you like you may publish them but do not say whose they are and sign them L. We are all well but I am to lazy to write Tell Mrs. Adams I think if she could find an opportunity to send Abby on here it would do her good and give me pleasure—I like your lines on Mrs Marston very much The prize excellent—Yours ever
				
					L C A—
				
				
			